Alwin Childe plaint. agt William Longfellow of Newberry and Joseph Dell of Boston or either of them Defts for not paying the Summe of Sixty five pound fourteen Shillings & four pence currant mony of New-England due by bond datd June. 2d 1677. under the hands and Seales of sd Longfellow and Dell with other due damages &c. . . . The Jury . . . found for the plaint, the Forfiture of the bond Sixty five pounds fourteen Shillings and four pence mony and costs of Court. The Defendt Dell appealed from this Judgemt unto the next Court of Assistants and himselfe principall in £.130. Tho: Watkins and John Somes Sureties in £.65. apeice were respectiuely bound ... for the prosecution thereof to Effect.
[ See Records of Court of Assistants, i. 112.]